Citation Nr: 0311380	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  90-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Briquet's syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1970 until 
April 1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

This matter was before the Board on 4 previous occasions.  In 
February 1991, December 1991, May 1994 and June 1996 remands 
were ordered to accomplish further development.  

The issue of entitlement to service connection for a back 
disability rating is addressed in the REMAND, following the 
ORDER in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In a September 1988 rating decision, service connection 
for Briquet's syndrome was denied.

3.  The evidence added to the record since September 1988, 
when viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The competent medical evidence demonstrates that the 
veteran's currently diagnosed fibromyalgia is causally 
related to his active service.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision denying the veteran's 
claim of entitlement to service connection for Briquet's 
syndrome is final.  38 U.S.C.A. §§ 7105 (West 2002).

2.  The evidence received subsequent to the September 1988 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
Briquet's syndrome have not been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. § 3.156, 
3.159 (2002).  

3.  Fibromyalgia was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Moreover, the most recent supplemental statement of the case 
contained information regarding VA's development assistance.  
Additionally, letters dated March 2001 and March 2003 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claim, as well as VA's 
development assistance.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  Additionally, transcripts of the 
veteran's May 1990 and October 1996 personal hearings before 
the RO are associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Analysis

I.  New and material evidence, Briquet's syndrome

Procedural history

In an October 1985 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
physiological disorder.  That condition involved 
symptomatology including headaches, muscle stiffness and 
numbness, blurred vision, fatigue and poor concentration.  In 
January 1986, the veteran submitted a notice of disagreement.  
A statement of the case was then issued, also in January 
1986.  

In March 1986, the veteran requested more time to gather 
evidence in his appeal regarding a physiological condition.  
In May 1986, the RO informed the veteran that his March 1986 
letter did not constitute a notice of appeal.  The veteran 
did respond with a letter received in January 1987.  However, 
as 60-day period following the issuance of the statement of 
the case had elapsed, the appeal was not perfected.  See 
38 U.S.C.A. § 7105(d)(3).  

In a May 1988 rating decision, the RO denied service 
connection for Briquet's syndrome.  The veteran submitted a 
notice of disagreement, but again the appeal was not 
perfected, because the substantive appeal was received in 
December 1989, more than 60 days after the issuance of the 
statement of the case.  

The matter came before the Board in February 1991.  At that 
time, it was noted that the veteran had never been informed 
of the law relating to finality.  A remand was therefore 
ordered.   In March 1991, the RO considered whether new and 
material evidence had been provided to reopen the veteran's 
claim.  The RO concluded that such evidence had not been 
submitted.  The issue was revisited on numerous occasions, 
and each time the RO failed to find that new and material 
evidence had been submitted.  

Discussion

As noted previously, the veteran's claim of entitlement to 
service connection for Briquet's syndrome was adjudicated by 
the RO in a May 1988 rating decision.  The veteran did not 
perfect an appeal and that decision became final.  See 
38 U.S.C.A. § 7105.  

The evidence of record at the time of the May 1988 rating 
decision included the veteran's service medical records.  
Also associated with the claims file at that time was a 
statement written by L.L.S., M.D., who had treated the 
veteran at the Ozark Center Clinic.  Outpatient treatment 
records from that facility were of record, along with VA 
treatment reports and a VA examination dated September 1985.  
Also, a letter dated March 1988 from L.L.S., M.D., was of 
record.  From that evidence, the RO concluded that no pattern 
of in-service somatic complaints could be established such as 
to allow for a grant of service connection for Briquet's 
syndrome.  Moreover, the RO held that the evidence of record 
demonstrated that the veteran's symptomatology preexisted 
service.  

The evidence added to the record subsequent to the last final 
denial in May 1988 includes VA outpatient treatment reports 
dated from 1990 to 1999, along with VA examination reports 
dated in March 1993 and July 1993.  Also associated with the 
claims file following the May 1988 rating decision are 
private treatment records dated from 1987 to 1990 from the 
Ozark Center Clinic, dated 1995 from the Family Care Center, 
and dated April 1998 from St. John's Behavioral Health Care.  
Additionally, letters dated January 1993, July 1996 and June 
2000, all written by H.R.P., D.O., have been added to the 
record.  Furthermore, the veteran's statements, including 
transcriptions of tape-recorded submissions, are now 
contained within the claims file.  Finally, transcripts of 
personal hearings conducted in May 1990 and October 1996 have 
been associated with the claims file since the last prior 
final denial in May 1988.  

The aforementioned evidence reveals complaints of chronic 
fatigue and headaches.  Such symptoms were noted in a March 
1993 letter written by R.H.P.  Also, a VA examination in 
March 1993 revealed a diagnosis of somatization disorder.  
Moreover, chronic headaches and chronic fatigue were 
diagnosed at a subsequent VA examination in July 1993.  
Additionally, a February 1995 VA treatment report 
specifically contained a diagnosis of Briquet's syndrome.  
Finally, the transcript of the veteran's October 1996 
personal hearing revealed his history of headaches during 
service and of muscle pain following service.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in September 1988 is not "new" under 
38 C.F.R. § 3.156(a).  The evidence of record at the time of 
the last final denial in May 1988 included a diagnosis of 
Briquet's syndrome, rendered in a March 1988 letter by L.L.S.  
Thus, subsequent diagnoses indicated in evidence received 
following the September 1988 rating decision are merely 
cumulative and redundant.  Additionally, the new evidence is 
not "material" under 38 C.F.R. § 3.156(a).  As the evidence 
added to the record following the September 1988 rating 
decision does not contain any competent etiological opinion 
linking the veteran's Briquet's symptomatology to active 
service, such new submissions do not bear directly and 
substantially on the matter under consideration and thus are 
not so significant, either by itself or with other evidence, 
that it must be considered in order to fairly decide the 
claim.  

In conclusion, the evidence of record at the time of the last 
final denial in September 1988 failed to establish a causal 
relationship between the veteran's 
symptoms of Briquet's syndrome and his active service.  While 
much evidence has been added to the record subsequent to that 
September 1988 decision, such a causal relationship is still 
not demonstrated.  Thus, new and material evidence has not 
been submitted such as to warrant a reopening of the 
veteran's claim.  Until the appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service connection, fibromyalgia

Procedural history

In an October 1985 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
physiological disorder.  That condition involved 
symptomatology including headaches, muscle stiffness and 
numbness, blurred vision, fatigue and poor concentration.  In 
January 1986, the veteran submitted a notice of disagreement, 
and a statement of the case was then issued, also in January 
1986.  

In March 1986, the veteran requested more time to gather 
evidence in his appeal regarding a physiological condition.  
In May 1986, the RO informed the veteran that his March 1986 
letter did not constitute a notice of appeal.  The veteran 
did respond with a letter received in January 1987.  However, 
as 60-day period following the issuance of the statement of 
the case had elapsed, the appeal was not perfected.  See 
38 U.S.C.A. § 7105(d)(3).  

The claim of entitlement to service connection for 
fibromyalgia was first considered and denied by the RO in a 
June 1993 rating decision.  A supplemental statement of the 
case issued in September 1993 treated that issue as 
inextricably intertwined with the issue of whether new and 
material evidence had been submitted to reopen a claim of 
service connection for Briquet's syndrome.  However, the 
Board, in a May 1994 remand, found that the issue of 
entitlement to service connection for fibromyalgia was ready 
for appellate review, pending clarification from the veteran 
of his desire to continue to pursue that claim.  Since the 
time of that determination, the veteran fibromyalgia claim 
has been repeatedly denied.  

Factual background

The veteran's enlistment examination in September 1970 showed 
no abnormalities.  While in service, he complained of 
recurrent headaches and malaise.  

Following service, the veteran was examined by VA in 
September 1974.  He complained of headaches, but objective 
examination revealed no abnormalities.  

In August 1984 the veteran was treated at a VA facility for a 
somatization disorder.  The report noted a history of 
fatigue, left-sided headaches and a general body ache.  

In a March 1985 letter written by E.M.P., D.O., it was 
indicated that the veteran's principal complaint was 
tiredness.  Such fatigue had existed for a long time.  He 
stated that the veteran's symptoms were suggestive of a 
daytime sleepiness syndrome.  

In April 1985, the veteran received a VA examination to 
determine the cause of his excessive daytime sleepiness.  
Various tests were conducted and all results were normal.  No 
diagnosis was rendered.  

A private emergency room report dated October 1986 indicated 
symptoms of spasms pain on the right side of the head.  Other 
symptoms included right shoulder pain, unfocused vision, 
nausea and lack of coordination.  

A treatment report dated September 1987 from the Ozark Center 
revealed symptoms of headaches with double vision, 
photosensitivity and extreme nausea.  The headaches dated 
back to adolescence and first became a serious problem at age 
20 or 21.  The veteran also complained of pain in his thighs 
and forearms.  The pain was severe enough to cause him to 
miss work on occasion.  He further complained of a loss of 
balance, lower abdominal pain, and pain along the interior 
coastal margin on the right.  He also explained that his 
hands turned whitish-purple in response to cold.  

VA treatment reports dated 1991 reveal complaints of pain in 
the back, neck, and shoulders.  Such reports also 
demonstrated complaints of severe left-sided headaches.  

In a May 1992 VA outpatient treatment report, the veteran 
requested medicine to help him cope with the pain associated 
with his fibromyalgia.  

A January 1993 letter written by H.R.P., D.O. expressed that 
the veteran's major problem was that of fibromyalgia.  The 
letter indicated that H.R.P. had treated the veteran over the 
past year.

The veteran was examined by VA in July 1993.  He complained 
of marked fatigue, weakness, and sore muscles of the neck, 
back, arms and legs.  The veteran stated that he needed 10 
hours of rest daily.  He was diagnosed with fibromyalgia 
syndrome.  The VA examiner stated that the onset of his 
symptomatology dated back to age 14, per the veteran's 
history, but that the file revealed symptoms only from age 
19, while the veteran was in service.

VA outpatient treatment reports dated from 1993 to 1995 
contain further complaints of muscle ache and fatigue.  The 
veteran was hospitalized in February 1995 for such symptoms.   

A February 1995 VA consultation sheet called into question 
the diagnosis of fibromyalgia, noting that the veteran's 
symptoms were inconsistent with the clinical criteria.

A VA admission report dated June 1995 noted that the veteran 
had recently undergone a rheumatological work-up that 
confirmed his diagnosis of fibromyalgia.  

In a July 1996 letter written by H.R.P., he stated that he 
had treated the veteran for fibromyalgia over the past 5 
years.  He stated that, as far as he could determine from the 
veteran's history, his symptoms began in 1972 after trauma 
sustained during service in Thailand.   

In testimony given at his personal hearing in October 1996, 
the veteran stated that his first diagnosis of any physical 
ailment or muscle problem occurred during service, in 1971.  
His first confirmed diagnosis of fibromyalgia was rendered in 
approximately 1989.  The veteran denied any intercurrent 
injury, such as a fall, that might have explained his 
worsening symptoms of pain and weakness.  The veteran 
especially complained of leg pain.  He reported that he did 
not have arthritis.  

Analysis

In the present case, the evidence of record demonstrates a 
current diagnosis of fibromyalgia.  While a February 1995 VA 
medical report questioned the diagnosis of fibromyalgia, 
other evidence of record establishes such assessment.  At the 
very least, the evidence is in equipoise on that point, 
prompting application of the benefit of the doubt doctrine.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).  Thus, the requirement of a 
current disability has been satisfied here.  

The Board notes that some evidence of record suggests that 
the veteran's currently diagnosed fibromyalgia preexisted 
service.  For example, a VA examination dated July 1993 noted 
that the veteran had symptomatology dating back to age 14.  
However, the Board observes that the veteran's enlistment 
examination revealed no abnormalities.  Thus, the presumption 
of soundness operates.  Moreover, the file does not contain 
clear and unmistakable evidence to rebut that presumption.  
The medical records contain references to headaches and other 
such symptomatology during adolescence, but such information 
was obtained by history only, and is not objectively 
confirmed.  Therefore, the Board finds that the veteran's 
currently diagnosed fibromyalgia did not preexist service.

As concluded above, the evidence demonstrates a diagnosis of 
fibromyalgia that did not preexist service.  Thus, the 
remaining question is whether the veteran's presently 
diagnosed fibromyalgia was incurred during service.  In that 
regard, the Board notes that the service medical records 
reveal treatment for headaches and malaise.  Such findings 
support the conclusion that the veteran's fibromyalgia did 
begin in service.  Further supporting that conclusion is a 
July 1996 letter, written by H.R.P.  In that letter, H.R.P. 
stated that, as far as he could determine from the veteran's 
history, his symptoms began in 1972 after trauma sustained 
during service in Thailand.    

In conclusion, the Board finds that the veteran entered 
service in good health.  During active duty, he had 
complaints of headaches and malaise.  Such symptoms continued 
following service and an eventual diagnosis of fibromyalgia 
was rendered.  Competent medical evidence exists relating the 
veteran's current disability to service and as such the 
preponderance of the evidence is in support of the claim, 
invoking the benefit of the doubt doctrine.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been submitted, the 
reopening of a claim of entitlement to service connection for 
Briquet's syndrome is denied.

Service connection for fibromyalgia is granted.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds further development is 
necessary to comply with the law and regulations. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In October 2002, the veteran was examined by VA for a back 
condition.  In the report of examination, it is noted that x-
rays of the lumbar spine were ordered.  No such radiological 
findings are present in the claims file.  As the VA examiner 
expressed an opinion that is detrimental to the veteran's 
claim, such x-ray results are critical to his appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should obtain the veteran's 
lumbosacral spine x-rays taken in 
conjunction with the veteran's October 
2002 VA examination.  If such x-rays 
cannot be obtained, the veteran should be 
rescheduled to obtain current 
radiological results.  

3.  Following the acquisition of the 
lumbosacral spine x-rays discussed above, 
the RO should readjudicate the claim.  
See Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

